                                        •    DOCUMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 ELECTRONICALLY
                                                            Page 1 of 9   FILED
                                                                                  1/8/2019 1051 AM .
                                                                                03-CV-2019-900040.00
                                                                                 CIRCUIT COURT OF
                                                                           MONTGOMERY COUNTY.ALABAMA
                                                                               GINA J. ISHMAN,CLERK
         IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA


VICTORIA A. PULLUM,

       Plaintiff,                                            Case No.

v.


Ford Motor Company; Fictitious parties
"A","B","C" whose names are
Unknown to the Plaintiffs at this time,
or if their names are known their identity
as proper party, but whose names will be
added by amendment when the aforesaid
lacking knowledge is ascertained.

       Defendant(s).


                                            COMPLAINT

                                            THE PARTIES

        1.     Plaintiff, Victoria A. Pullurn ("Plaintiff) is an individual resident and citizen of

Montgomery County, Alabama.

       2.      Defendant, Ford Motor Company (hereinafter -Fotd")on information and belief is

a corporation doing business in Montgomery County, Alabama.

                                  FACTUAL ALLEGATIONS

       3.      This case arises out of defects and design of a motor vehicle purchased by the

Plaintiff herein. On or about July l, 2013, Plaintiff entered into a motor Vehicle purchase contract

with Stivers Ford Lincoln, Inc. for the purchase of a new 2014 Ford Focus, VIN

IFADP3F22EL135015 (hereinafter referred to as the "Focus" or "Vehicle") with the optional

"PowerShift Ttansmission."

       4.      The Vehicle was defective and Plaintiff has suffered damages for Ford's breach of
                                          DOCUMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 2 of 9




warranty and misrepresentation such as, loss of nloney, loss of use of the vehicle, premature

deprecation, loss of value, loss of time, aggravation and mental anguish.

       5.      The statute oflimitations is tolled as to.Plaintifr s claims, due to the commencement

of a nationwide class action, based on same or similar allegations, Omar Vargas v. Ford Motor

Company Case 12-cv-08388 filed September 28, 2012, in the Central Disttict of California. See

American Pipe & Construction Co v. State of Utah, 414 U.S. 538.

       6.      Ford designed and marketed and represented that its PowerShift Transrnission as a

more advanced and fuel-efficient alternative to a traditional manual or automatic transmission.

       7.      The,PowerShift Transmission was an option that added over $1,000 to the purchase

price ofthe Vehicle.

       8.      Ford touted that it had designed the Vehicle's computerized "automated manual"

transmissions to rneet heightened governmental and consumer expectations for fuel economy,

performance and efficiency. According to a Ford press release dated March 10, 2010,"PowerShift

with dry-clutch facings and new energy-saving electromechanical actuation for clutches and gear

shifts saves weight, improves efficiency. increases Smoothness. adds durability and is sealed with

low-friction gear lubricant for the life of the vehicle. This transmission requires no regular

maintenance." Unfortunately, this was not the case.

       9.      In the owner's manual for Plaintiff s car, Ford stated:

       PowerShift Fuel Efficient Transmission
       Your vehicle has been designed to improve fuel economy by reducing
       fuel usage while coasting or decelerating. When you take your foot off
       the accelerator pedal and the vehicle begins to slow down,the torque
       converter clutch locks up and aggressively shuts offfuel flow to the
       engine while decelerating. This fuel economy benefit may be perceived
       as a light to medium braking sensation when removing your foot from
       the accelerator pedal.




                                                2
                                            DOCUMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 3 of 9




        10.    The PowerShift Transmission, however, contains several design and/or

manufacturing detects that cause, among other problems, transmission slips, bucking, kicking,

jerking, harsh engagement, prernature internal wear, sudden acceleration, delay in downshifts,

delayed acceleration, and difficulty stopping the vehicle (the -Transnlission Defect.").

        11.    In addition, the Transmission Defect causes unsafe conditions, including, but not

limited to, Vehicles suddenly lurching forward, delayed acceleration, and sudden loss of forward

propulsion.

        12.    The Transmission Defect also causes premature wear to the Dual Clutch

Transmission's clutch plates and other components, which results in premature transmission

failure and requires expensive repairs, including transmission replacement.

        13.    Ford knew or should have known, as early as 2010, that the PowerShift

Transmission contained design and/or manufacturing defects that negatively affect the drivability

ofthe Vehicle and caused safety hazards and failed to disclose the Transmission Defect to Plaintiff

and others.

        14.    Ford knew about and concealed the Transmission Defect present in the Vehicle,

along with the attendant dangerous safety and drivability problems, from Plaintiff at the time of

sale, repair and thereafter. In fact, instead of repairing the defects in the PowerShift Transmission,

Ford either refused to acknowledge their existence, or performed ineffectual software upgrades

that simply masked the defects.

        15.    Plaintiff relied representations contained in Ford's media advertising and printed

material when they made the decision to purchase the vehicle at issue.

       16.     If Plaintiff had known about these defects at the time of sale Plaintiff would not

have purchased the Vehicle or would have paid less for it.
                                             DOCUMENT 2
      Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 4 of 9




         17       Because of their reliance on Ford's omissions and/or mistepreSentatiOns, Plaintiff

 suffered a loss of money, property, and/or value of their Vehicle, including, but not limited to, out

 of pocket costs for the PowerShift Transmission. Additionally, as a resu[t of the Transmission

. Defect, Plaintiff was hutted and suffered actual damages because the Vehicle's transmission is

 substantially certain to fail before their expected useful life has run.

         18.    The purchase price ofthe Vehicle was approximate[y $22797.24,

         19.    The Vehicle was purchased for Plaintiffs' personal use and enjoyment.

        20.       Plaintiffs purchase ofthe Vehicle was accompanied by express warranties offered

. by Ford and extending to the .Plaintiff.

        21.     These Warranties Were part of the basis of the bargain of Plaintiff's contract, for

 purchase of the Vehicle.

                The basic warranty covered any repairs or replacements needed during the warranty

 period due to defects in factory materials or workrnanship. All warranty repairs and adjustments,

including parts and labor, were to be made at no charge. Additional warranties were set forth in

the warranty guide and the 2014 Ford Focus owner's manual.

        23.     Although the transmission was the major problem with the Vehicle Plaintiff has

had numerous other problems with the vehicle resulting in loss of use of the Vehicle, lost time,

loss of money and aggravation.

                                             COUNT ONE
                                               FRAUD

        24.     Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in

this complaint.

        25.     This action is brought pursuant to the Code of Alabama. 1975, § 6-5-100. 6-5=101.

and other applicable law.


                                                   4
                                            DOCUMENT 2
    Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 5 of 9




       26.     The Vehicle was defective as described above.

       27.     Ford was aware of the defects of said automobile and failed or refused to correct

said defects before it was offered for sale to the public

       28.     Said representations regarding the quality of the vehicle and the PowerShift

Transmission specifically were false and Ford knew they were false. Ford intentionally suppressed

the fact that the automobile had numerous defects.

       29.     Plaintiff believed that said representations and reasonably relied on them and

innocently acted upon them to their detriment by purchasing said automobile.

       30.     As approximate result of said representations made by Ford, Plaintiff was caused

to suffer the following injuries and damages:

               a.      Loss of money

               b.      Mental anguish and embarrassment.

       32.     Plaintiff claims punitive damages of the defendant because of the intentional or

gross and reckless nature ofthe fraud.

       WHEREFORE,Plaintiff demands judgment against the Ford as follows:

               a.      Compensatory and Consequential damages;

               b.      Punitive damages;

               c.      Reasonable attorney's fees;

               d.      Costs of this action; and

               e.      Whatever further and different legal and/or equitable relief to which the
               Plaintiffs may be entitled in this cause.

                                          COUNT TWO
                                   FRAUD IN THE INDUCEMENT

       33.     Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in



                                                   5
                                             DocuMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 6 of 9




this complaint.

        34.     The defendant represented to Plaintiff that said automobile made the subject ofthis

action would be delivered to them free from defects and if there were defects, the said defects

would be promptly repaired.

        35.     In fact, said automobile was not free from defects, was not fit for its ordinary and

particular uses.

       36.     The representations above, which were made to Plaintiff, were, in fact, false and

fraudulent. Said representations made by Ford induce the purchase said automobile

        WHEREFORE, Plaintiff demands judgMent against the defendant, Ford, for actual and

punitive damages, separately and severally, in an arnount in excess of the jurisdictional

requirernents of this court, plus costs and interest.

                                      COUNT THREE
                               BREACH OF EXPRESS WARRANTY

       37.     Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in

this complaint.

       38.     Ford represented and warranted to Plaintiff that said autornobile he purchased was

free of defects. It was further represented to Plaintiff that if any defects were discovered that the

same would be promptly corrected.

       39.         After purchasing said, automobile Plaintiff discovered the defects as stated which

render the Vehicle unsafe and less valuable.

       40.     Plaintiff allege that there are other numerous defects not listed above.

        WHEREFORE,Plaintiff demands judgment against the Defendant, Ford, as follows:

               a.        Compensatory punitive damages;

               b.        Consequential damages;


                                                   6
                                            OOCUMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 7 of 9




                c.      Reasonable attorney's fees pursuant to Ala. Code 1975 § 8-20-8;

                d.      Costs of this action; and

                e.      Whatever further and different legal and/or equitable relief to which the
                Plaintiff may be entitled in this cause.

                                     COUNT FOUR
                             BREACH OF IMPLIED WARRANTY

        41.     Plaintiff real leges and adopts all of the foregoirig relevant paragraphs in this

complaint.

        42.     At the time of the Plaintiffs purchase Defendant expressly warranted and

warranted by implication that said automobile was free from defects and was fit for its ordinary

and particular uses or if there were defects, that the same would be promptly repaired to the

Plaintiffs' satisfaction.

        43.     The total cash price ofthe said automobile at issue in the cause was $32,279.80 and.

Plaintifffound that the said automobile was defective as stated above.

        44.     Plaintiff further aver that the defendant, Ford, has been notified of the existence of

said defects. Plaintiff was promised that the defects would be repaired to their satisfaction, but the

defendant, Ford, failed and/or refused to correct said defects.

        WHEREFORE, Plaintiff demands judgment against the defendant, Ford, as follows:

                a.      Compensatory and punitive damages;

                b.      Consequential damages;

                c.      Reasonable attorney's fees;

                d.      Costs of this action; and

                e.      Whatever further and different legal and/or equitable relief to which the
                Plaintiffs may be entitled in this cause.




                                                    7
                                           DOCUMENT 2
     Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 8 of 9




                                  COUNT FIVE
                 VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                             (15 U.S.C. 2301,et seq.)

       45.     Plaintiff herein incorporates by reference every prior allegation as though here fully

restated and realleged.

       46.     The Plaintiff is a "consumer as defined in the Magnuson-Moss Warranty Act

(hereinafter referred to as the "Warranty Ace), 15 U.S.C. 2301(3).

       47.     The manufacturer, Ford, is a "seller" and "warrantor as defined by the Warranty

Act, 15 U.S.C. 2301(4),(5).

       48.     The automobile in question is a "consumer product" as defined in the Warranty

Act, 15 U.S.C. 2301(1).

       49.     The automobile in question was manufactured and sold after July 4, 1975.

       50.     The express warrantieš given by Manufacturer and/or required by statute to be

given by the Manufacturer, pertaining to the automobile are '`written warranties" as defined in the

Warranty Act, 15 U.S.C. 2301(6).

       5.      That this sales transaction is subject to the provisions and regulations of the

Magnuson-Moss Warranty Act(15 U.S.C. 2301, et seq).

       52.     The above-described actions, including, but not limited to, the failure of Defendant

to honor the warranty and/or to seek arbitration contrary to the Warranty Act, and/or to ignore the

rules and regulations constitute breach of the written warranties and of the Warranty Act.

       WHEREFORE,the Plaintiff is entitled to recovery of all rnonies paid on the automobile

and to damages in the form of all out-of-pocket expenses and all other damages, including

exemplary and consequential damages as determined by the truer of fact, but exceeding not

$49,000.00, together with all costs and actual reasonable attorney fees as provided for by statute
                                         DOCUMENT 2
    Case 2:19-cv-00120-ECM-WC Document 1-2 Filed 02/11/19 Page 9 of 9




and for whatever other legal and equitable relief the Court may deem proper.

       DATED this the 8th day of January 2019.



PLAINTIFF DEMANDS TRIAL BY STRUCK JURY



                                            /s/ Earl P. Underwood, Jr.
                                            EARL P. UNDERWOOD,JR.(UND008)


UNDERWOOD & RIEMER,PC
21 South Section Street
Fairhope, Alabama 36532
Telephone: (251)990-5558
Facsimile: (251.) 990-0626
Epunderw oodra,alalavv.com




DEFENDANT TO BE SERVED BY CERTIFIED MAIL AT:

Ford Motor Company
c/o C T Corporation System
2 N Jackson St. Suite 605
Montgomery AL 36104
